Citation Nr: 1642619	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  15-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left eye disability.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to August 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a April 2012 claim for issues that are not presently before the Board, the Veteran revoked the Disabled American Veterans (DAV) permission to serve as his representative.

This claim was previously before the Board in February 2016, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's left eye disabilities did not have their onset in active service and are not otherwise the result of a disease or injury, if any, incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Prior to initial adjudication of the Veteran's claim decided herein, a letter dated in October 2012 fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in August 2013 in conjunction with his claim.  The examiner provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).   In many cases, medical evidence is required for the evidence to be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is seeking service connection for a left eye disability.  The STRs do not show any complaints, treatment or diagnoses related to the left eye.  At a July 1951 physical examination, the Veteran's eyes were noted to be okay.  In addition, the left eye was normal at the August 1953 separation examination.  The Veteran was diagnosed with presbyopia refractive error at a January 1994 VA general medicine examination.  At March 2004 VA optometry treatment the Veteran was diagnosed with left eye refractive amblyopia.  VA treatment notes continued to show a diagnosis of refractive error, bilateral senile cataract with amblyopia, and dry eye syndrome.

The Veteran had a VA examination in April 2016 at which the diagnoses related to the left eye were refractive amblyopia, dry eye syndrome, and left eye nuclear sclerosis.  It was also noted that the Veteran had had cataract surgery in his left eye.  Complaints related to the left eye were itching and blurred vision.  Left eye uncorrected vision was 10/200.  The examiner did not feel that dry eye and nuclear sclerosis were causing decreased acuity in the left eye and opined that nuclear sclerosis in the left eye and dry eye were age related.  The examiner noted that dry eye syndrome is due to decreased oily layer that occurs when the meibomian gland is disrupted with age.  The examiner also stated that cataracts are also due to the loss of transparency of the crystalline lens with age. Refractive amblyopia was noted to be incurred in childhood due to a high refractive error on one eye that leads to poor development and therefore causes the eye to not correct to 20/20.  The condition was therefore not likely to have been incurred in service.

The preponderance of the evidence is against the claim of service connection for a left eye disability.  As a preliminary matter, the Board notes that refractive errors of the eye are congenital or developmental defects for which service connection may not be awarded.  38 C.F.R. § 3.303(c) (2015).  Therefore, service connection cannot be awarded for refractive amblyopia.  The VA examiner opined that the other disabilities of the left eye were due to age.  While the Veteran has made statements to the effect that the left eye disabilities are related to military service, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  

Because the evidence preponderates against the claim of service connection for a left eye disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

  
ORDER

Service connection for a left eye disability is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


